United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2273
Issued: July 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 10, 2010 appellant, through her attorney, filed a timely appeal from a
March 15, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying modification of its wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established that OWCP’s wage-earning capacity
determination should be modified.
FACTUAL HISTORY
On October 16, 2001 appellant, then a 39-year-old mail processor, filed a claim alleging
that on September 8, 2001 she sustained an injury to her left shoulder in the performance of duty.
1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim for left shoulder strain. She also sustained right shoulder strain and
thoracic strain due to an August 18, 2001 work injury under another file number.
In a report dated September 10, 2001, Dr. Steve Danahey, a surgeon, diagnosed right
thoracic sprain and strain and a new left shoulder sprain and strain. He recommended increased
work restrictions.
On September 10, 2001 the employing establishment offered appellant a limited-duty
assignment in the manual unit. The position required no repetitive lifting over five pounds. The
duties were described as working in the manual unit “[c]asing mail one piece at a time.
[Appellant] will not work out of her limitations. [She] will not case mail above her shoulder.
[Appellant] will case mail into the correct mail slot one at a time.” The job offered instructed her
to work within her restrictions in a safe manner and noted that her assigned duties and schedule
might change depending on mail volume.
In an April 22, 2002 work restriction evaluation, Dr. Danahey found that appellant could
work eight hours per day with restrictions that included lifting intermittently up to 10 pounds,
pushing and pulling up to 20 pounds, no reaching above the shoulder and avoiding repetitive
motion on machines.
On September 5, 2003 OWCP requested that the employing establishment submit a copy
of appellant’s current limited-duty position and the permanent job offer. In a September 23,
2003 response, the employing establishment related that she was working as a modified
distribution clerk in a permanent classified position. It indicated that appellant began work on
September 10, 2001 and provided salary information.
By decision dated March 3, 2004, OWCP reduced appellant’s compensation to zero
based on its finding that her actual earnings as a modified distribution clerk effective
September 10, 2001 fairly and reasonably represented her wage-earning capacity.
On March 6, 2008 appellant accepted a modified assignment as a clerk.2 The duties
included lifting under 20 pounds and no reaching above the shoulder. On January 23, 2009
appellant accepted another position as a modified clerk with similar work restrictions.
On February 10, 2010 appellant filed a notice of recurrence of disability beginning
February 2, 2010 causally related to her September 8, 2001 employment injury. She attributed
her recurrence of disability to the withdrawal of her limited-duty assignment under the National
Reassessment Process (NRP). On February 12, 2010 appellant filed a claim for compensation
beginning February 2, 2010.
In duty status reports dated February 8 and 12, 2010, Dr. Joseph J. Soler, Board-certified
in emergency medicine, diagnosed bilateral shoulder strain and found that appellant could work
with restrictions on continually lifting up to 10 pounds for two hours per day or intermittently

2

By decision dated February 8, 2006, OWCP granted appellant a schedule award for a 15 percent left upper
extremity impairment.

2

lifting up to 20 pounds for two hours per day. He further found that she could push or pull for
four hours per day and bend and twist for one hour per day but could not reach over her shoulder.
By decision dated March 15, 2010, OWCP denied appellant’s claim for compensation
after finding that she did not establish modification of the established wage-earning capacity
determination.3
On appeal, appellant’s attorney contends that the original wage-earning capacity
determination was in error as the job offered was in a makeshift position. He notes that she had
performed a series of limited-duty assignments beginning in 2001 at the time OWCP issued its
wage-earning capacity decision. Counsel cites A.J.4 in support of his allegation that the position
was designed for appellant’s specific needs. He further contends that the position was not
classified or permanent and noted that she was subsequently assigned to work other positions.
Counsel asserts that noncompetitive employment cannot represent an employee’s wage-earning
capacity.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.5 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.7 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.8
When a formal loss of wage-earning capacity determination is in place and light duty is
withdrawn, the proper standard of review is not whether appellant sustained a recurrence of
disability, but whether OWCP should modify its decision according to the established criteria for
modifying a formal loss of wage-earning capacity determination.9 OWCP’s procedures provide
3

In a decision dated March 3, 2011, OWCP denied modification of its March 15, 2010 decision. The Board and
OWCP may not have concurrent jurisdiction over the same issue in a case. Consequently, any decision by OWCP
on an issue pending before the Board is null and void. Douglas E. Billings, 41 ECAB 880 (1990). As the March 3,
2011 decision was issued after appellant’s appeal to the Board on September 10, 2010 and is on the same issue on
appeal, it is null and void.
4

Docket No. 10-619 (issued June 29, 2010).

5

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

6

Sharon C. Clement, 55 ECAB 552 (2004).

7

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

8

Id.

9

Id.

3

that when the employing establishment has withdrawn a light-duty assignment, which
accommodated the appellant’s work restrictions and a formal wage-earning capacity decision has
been issued, the decision will remain in place, unless one of the three accepted reasons for
modification applies.10
ANALYSIS
OWCP accepted that appellant sustained right shoulder strain and thoracic strain due to
an August 18, 2001 injury and left shoulder strain due to a September 8, 2001 injury. On
March 3, 2004 it found that her actual earnings as a modified distribution clerk effective
September 10, 2001 fairly and reasonably represented her wage-earning capacity and reduced
her compensation to zero. On February 10, 2010 appellant filed a recurrence of disability
beginning February 2, 2010 due to the withdrawal of her limited-duty assignment as part of the
NRP.
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.11 Appellant did not contend
that she experienced a material change in the nature and extent of her injury-related condition.
Instead she argued that her actual earnings in the position upon which the original loss of wageearning capacity was based did not fairly and reasonably represent her wage-earning capacity as
the position was makeshift in nature.
The employing establishment offered appellant a limited-duty assignment on
September 10, 2001 working in the manual unit. The duties of the assignment included casing
mail one piece at a time without overhead reaching. The job assignment letter advised appellant
to work within her restrictions and indicated that her assigned duties and schedule might change
depending on mail volume. At the time the employing establishment offered her the assignment,
it did not have a specific job title. On September 23, 2003 in response to an OWCP inquiry, the
employing establishment related that appellant was working as a modified distribution clerk in a
permanent classified position.
In A.J., the Board discussed the factors that render a position makeshift.12 The Board
found that OWCP improperly determined that the position of modified clerk fairly and
reasonably represented the claimant’s wage-earning capacity as there was no detailed job
description or set schedule for the position and as the claimant’s medical limitations precluded
many clerical duties.
The Board finds that the duties described in the September 10, 2001 limited-duty
assignment offer were makeshift in nature and designed to fit appellant’s particular needs. The
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7(a)(5) (October 2005).

11

See supra note 6.

12

Docket No. 10-619 (issued June 29, 2010).

4

position required appellant to case mail one piece at a time and lift five pounds or less. The job
offer indicated only that she should work within her limitations and in a safe manner. The
limited-duty assignment offer did not contain a formal job title or position description and the
assignment provided that appellant might work other duties and a different schedule depending
on mail volume. Even though the employing establishment subsequently noted that the title of
the position was modified distribution clerk, it did not provide a more detailed description of the
position. The Board finds that the modified assignment upon which OWCP based its March 3,
2004 wage-earning determination was makeshift in nature and thus did not fairly and reasonably
represented appellant’s wage-earning capacity. Accordingly, appellant has established that the
March 3, 2004 wage-earning capacity determination should be modified as the original
determination was erroneous.
CONCLUSION
The Board finds that appellant has established that OWCP’s wage-earning capacity
determination should be modified.
ORDER
IT IS HEREBY ORDERED THAT the March 15, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 19, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

